Citation Nr: 0032722	
Decision Date: 12/15/00    Archive Date: 12/28/00

DOCKET NO.  99-17 345	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Propriety of the initial assignment of a 10 percent 
evaluation for service-connected post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel


INTRODUCTION

The veteran served on active duty from August 1966 to July 
1968.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Seattle, 
Washington.  


REMAND

A review of the record reflects that a videoconference 
hearing was held before a veterans law judge on March 7, 
2000, at the Seattle, Washington, RO.  The transcript of that 
hearing was incomplete.  

In correspondence dated on November 21, 2000, the RO informed 
the veteran that the transcript was incomplete and extended 
him the opportunity to attend another hearing.  

In a response, dated on November 27, 2000, and received on 
December 8, 2000, the veteran specifically indicated a desire 
for a videoconference hearing before a member of the Board.  
He also requested that his hearing be moved to the Portland, 
Oregon, RO.  

In accordance with the statutory duty to assist the veteran 
in the development of evidence pertinent to his claim, the 
case is remanded to the RO for the following action:  

The RO should take appropriate action to 
schedule the veteran for a 
videoconference hearing at the Portland, 
Oregon, RO before a member of the Board.  
A copy of the notice to the veteran of 
the scheduling of the hearing should be 
placed in the record.  

Thereafter, the case should be returned to the Board for 
appellate review.  By this remand, the Board intimates no 
opinion as to any final outcome warranted.  The appellant 
need take no action until he is notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	Holly E. Moehlmann
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



